Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/28/2021 has been entered.

Status of the application
3.	Claims 26-29, 32-34, 36, 38-50, 52-57 are pending in this application.
Claim 26 has been amended.
Claim 50 has been withdrawn.
Claim 51 is cancelled. 
Claims 55-57 are new.
Claims 26-29, 32-34, 36, 38-49, 52-57 have been rejected.

DETAILED ACTION

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter would have been obvious at the time the invention was made to
a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the way the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 26-29, 32-34, 36, 41, 44, 45, 49, 52, 54-56 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nieuwelaar, Van De et al. US 2015/0030733 in view of Nielsen et al. US 2009/0317522 in view of Wittmann US2005/0249947 and further in view of Newkirk et al. US 2005/0037129 and in view of evidence given by NPL gammage vs mm.

7. 	Regarding claims 26-29, 32-34, 41, 49,  Nieuwelaar, Van De et al. discloses a food product is prepared by co-extrusion method (at least in [0022]) using the materials responsible to make casing which comprises paste and the structure improver e.g. hydrocolloids like alginates, carragenans etc. and proteins like collagen etc. ([0023] and [0018]) and these read on “at least two casing materials” of claims 26, 33, 34, 41.
Nieuwelaar, Van De et al. also discloses that these casing materials e.g. sodium alginate, collagen, gluten, carbohydrates, proteins, pH modifying salt to buffer at pH 2- 14 ([0023]) can be mixed by dissolving in water ([0017], [0018] last two lines), which are “termed as structure improver’ and serves as casing material ([0017]) to meet claim 26 (a), 33, 34, 41 etc.
In order to address the amended claim limitation of claim 26 (a) which recite “at least two casing material components in itself is not suitable for extrusion as an external layer’, it can be addressed by Nieuwelaar et al. who discloses that viscous paste is made and it can be made using carbohydrates, hydrocolloids etc. ([0023]) and also structure improver (additional casing material) is added to the viscous paste ([0017], [0018]) and structure improver can provide the cross-linking function also ([0018]) and therefore, combination (nor itself one agent) is effective to make casing material.
Nieuwelaar, Van De et al. discloses that water is added prior to addition of structure improver and it is in presence of acid buffer salt to buffer at pH 2-14 (at least in [0018] e.g. last two lines, [0023]) and, therefore, it is the “gelling agents are mixed with water” of step (b) of claim 26. Therefore, it meets ‘two casing material components comprising at least two dry gelling agents” of claim 26 (a) and mixed together to meet claim 26 (b).
Nieuwelaar, Van De et al. also discloses that two casing materials (i) viscous paste and (ii) structure improver which serves as cross-linker and /or firming the casing ([0018]) are mixed, and coextruded with dough to make casing layer (at least in [0017], [0018], [0023] and in claim 1 of Nieuwelaar, Van De et al.) “Feeding the gelling solution of process step (b) to form an external layer” of claim 26 (c). Therefore, at least two casing materials read on viscous paste and firming agent (in Nieuwelaar et al., [0018] carbohydrate and/or protein alginate etc. firmed structure-by-structure improver ([0017], [0018], [0021], [0022], and [0023]).
It is also to be noted that Nieuwelaar, Van De et al. discloses that enclosing food dough by a casing of the dough makes the product in the shape of sausage strand (in Abstract, [0001]) to meet claim 26 (c).
Nieuwelaar, Van De et al. also discloses that and as discussed above that the casing material components are mixed together prior to extrusion step (at least in [0018]) at a very short distance from the co-extrusion device ([0022]) and the time between mixing and co-extrusion is maximum 20 seconds ([0022]) to meet claim 26 (c) and claim 29.
It is to be noted that the difference between the disclosure by Nieuwelaar, Van De et al. and the claim limitation of claim 26 is that Nieuwelaar, Van De et al. disclose ‘paste’ and the claimed invention recites “gelling solution”. However, Nieuwelaar, Van De et al. discloses viscosity is maintained between 5-1250 Newton so that the range of good extrusion result without the danger of blockage or fouling of the co-extrusion device ([0021]).
In this instance, it is also to be noted that the casing components include alginate etc., hydrocolloids ([0018], [0023]) which is disclosed by Nieuwelaar, Van De et al. and is used in the claimed invention in claim 33 as discussed above.
Therefore, ‘gelling solution’ is considered as the similar composition of disclosed, “paste’ which is used for casing composition, the difference is the term and the amount of water which makes different consistency. Therefore, it is within the skill of one of ordinary skill in the art to optimize the consistency of the gelling solution in a way so that the consistency can serve the ease of extruding without the danger of blockage or fouling of the co-extrusion device ([0021]).
Absent showing of unexpected results, the specific amount of water to make the desired consistency is not considered to confer patentability to the claims. As the viscosity of the casing material is variable that can be modified, among others, by adjusting the amount of water and casing material components, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of casing material components and water in Nieuwelaar, Van De et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired consistency (i.e. viscosity) to have good extrusion without the blockage of fouling of the coextrusion device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding the claim limitation of claim 26, Nieuwelaar, Van De et al. is silent about the method steps to mix dry gelling agents followed by mixing them together further with liquid in a mixing unit which is separate mixing unit and upstream of co-extrusion unit.
Nielsen et al. discloses that alginate paste is made by mixing alginate with water ([0017]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nieuwelaar, Van De et al. with the teaching of Nielsen et al. to include the step of making alginate paste by mixing alginate with water ([0017]) to convert alginate into its paste form.
Therefore, Nieuwelaar, Van De et al. in view of Nielsen et al. disclose two mixing phases (a) alginate plus water = alginate paste (in Nielsen et al. [0017]) and alginate paste plus structure improver e.g. collagen = firmer paste ready to extrude ([0019] of Nieuwelaar, Van De et al.). Nieuwelaar, Van De et al. also discloses that hydrocolloids, cross-linkers etc. ([0023]) can be included in the composition.
Nielsen et al. discloses alginate and thickener ([0029]). 
Therefore, it is to be noted that Nieuwelaar, Van De et al. in view of Nielsen et al. meet the claim limitation of “providing at least two dry gelling agents and they individually is not suitable for extrusion as an external layer to meet claim 26 (a). 
Also, Nieuwelaar, Van De et al. in view of Nielsen et al. disclose alginate paste with other ingredients with water ([0018]).  It is to be noted that water is also considered as casing material. Nielsen et al. discloses alginate and thickener and water are mixed together (Fig 1, [0064]) and mixed with calcium salt slurry (at least in [0032], Fig 1) to make gelling solution to meet claim 26 (b). It is to be noted that “at least two casing material comprising at least two dry gelling agents” of claim 26 (a) can make gelling solution by using alginate paste with calcium and more water (Fig 1 of Nielsen et al.) because “at least” can include more including calcium slurry also to convert alginate paste form into gelling solution at the desired consistency (Fig 1 of Nielsen et al. #3 mixing stage). 
Nieuwelaar, Van De et al. in view of Nielsen et al. are silent about “a control unit regulates a first dry gelling agent hopper and a second dry gelling agent hopper corresponding to the at least two drying gelling agents respectively and a mixing unit separate from and upstream of a co-extrusion unit to maintain the viscoelasticity of the gelling solution at the moment of the co-extrusion”.
Wittmann et al. discloses that a control unit can be attached to the apparatus system which is identical to the claimed apparatus design to perform the method steps as claimed in claim 26 and the disclosed design of apparatus system can connect the ‘control unit’ at the desired points in order to control the ingredients flow to control and to provide the desired viscoelasticity at the moment of co-extrusion (at least in Fig 1 of Wittman et al.).
One of ordinary skill in the art would have been motivated to modify further modified Nieuwelaar, Van De et al. with the teaching of Wittman et al. to place
the apparatus system with the ‘control unit’ to connect at the desired points in order
to control the flow and amount of the ingredients and to provide the desired viscoelasticity at the moment of co-extrusion (at least in Fig 1 of Wittman et al.).
It is to be noted that even if Wittmann does not disclose food composition, however, Wittmann is used to address the claim limitation of “control unit” used in such an identical apparatus system and because Wittmann is not in the related method of making food, however, to establish that the similar apparatus can be used to process such food product. 
In addition, it is to be noted that Nieuwelaar, Van De et al. and Nielsen et al. disclose the claimed invention except for the control unit. Wittmann teaches that it is known to have a control unit in such an apparatus to provide the extrusion operation for making extruded product. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include “control unit” as taught by Wittman, since Wittman et al. states that such a modification would allow to attach a control unit in such an identical system (at least in Fig 1).
In addition, it is to be noted that according to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.
It is to be noted that Nieuwelaar, Van De et al. discloses that the device is used to control the time and co-extrusion and timing (at least in claim 1 and [0020] of Nieuwelaar, Van De et al.), therefore, it is “controlled automatically’ to meet claim 32. 

8. 	Regarding the claim limitation of “at least two casing material’, it is addressed above for claim 26 and will remain the same for the claim 32.
In regards to “grammage of the external layer’, Nieuwelaar, Van De et al. does not specifically mention about the value of Grammage as claimed in claims 26-28. 
However, it is understood from applicants’ specification that grammage Is the unit of expression of the mass of the external layer / unit area (in specification [0007]). Therefore, it is a form of unit expression similar to and can be correlated with the thickness as also evidenced by NPL Grammage vs mm (page 3 e.g. 1.4 mm =1,000 gsm and 3.4 mm =2,200 gsm: Although it is books having papers, however, this evidentiary prior art teaches that grammage is one of the forms to express thickness). Nieuwelaar, Van De et al. also discloses the thickness of the casing lies typically between 0.02 to 0.5 mm (Nieuwelaar, [0022]). It is within the skill of one of ordinary skill in the art to optimize the thickness as desired from the teaching of Nieuwelaar, Van De et al. correlates with the claimed grammage value as claimed in claims 26-28 to meet the presently claimed invention. As evidenced by applicants own specification that the external layer of casing is no more than 2.5% of the total weight of the food product ([0008] in specification) and if we combine the teaching of Nieuwelaar, Van De et al. also discloses the thickness of the casing lies typically between 0.02 to 0.5 mm (Nieuwelaar, Van De [0022]), it is within the skill of one of ordinary skill in the art to optimize the thickness from within the disclosed range value of thickness in a way so that the final weight can be less than or equal to 2.5% of the total weight of the food product. 
Absent showing of unexpected results, the specific amount of grammage value is not considered to confer patentability to the claims. As the thickness of the casing material is variable that can be modified, among others, by adjusting the amount of coating material in terms of mass of the external layer/unit area (i.e. grammage), the precise amount would have been considered a result effective variable by one
having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of casing material per unit area in Nieuwelaar, Van De et al. to amounts, including that presently claimed, from within the disclosed range value of thickness in a way in order to obtain the desired effect e.g. desired thickness of the casing so that the final weight of the external layer can be less than or equal to 2.5% of the total weight of the food product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

9. 	Regarding the claim limitation of “acid buffer solution having a pH between about 2.0 and 5.0” as claimed in amended claim 26, Nieuwelaar, Van De et al. discloses the structure improver includes pH modifying salts and inclusion of pH modifying salt to serve as buffer a pH between 2-14 ([0023]) which is broad disclosure, however it encompasses the acidic pH range also. Nieuwelaar, Van De et al. also discloses “structure improvers dissolved in water ([0018]). Therefore, it is within the skill of one of ordinary skill in the art to make pH -modifying buffer solution to make the casing composition.

10. 	Regarding the amended claim limitation of “wherein the control unit regulates a pick-up of the external layer to not exceed 2.5%” as claimed in claim 26, Nieuwelaar, Van De et al. in view of secondary prior arts disclose that various weights and geometry can be made to make sausage with the structure improvers (i.e. making external layer)
 (in Tables 1, 2). Therefore, even if Nieuwelaar, Van De et al. does not have an explicit disclosure of the claim limitation of “mass of the gelling solution forming the external layer does not exceed 2.5% of total weight”, however, it is implicitly disclosed that the mass of the alginate/collagen paste (Table 2) encompasses the amount of claimed range of less than 2.5% of the total weight as claimed in amended claim 26.
However, Nieuwelaar, Van De et al. and Nielsen et al. disclose does not teach specifically “the external layer does not exceed 2.5% of a total weight of the food product” as claimed in amended claim 26.
Newkirk et al. discloses that a coating weight to coat a sausage product can be between 0.1 to about 20 wt. % of the sausage product and preferably about 0.5 to about 3.0% by weight ([0057]). Even if it recites coating, it is to be noted that casing weight can be considered as similar to coating weight also.
According to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQe2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation- suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nieuwelaar, Van De et al. with the teaching of Newkirk et al. to provide the external layer with the disclosed weight as disclosed by Newkirk et al. (in Newkirk et al. [0057]) which meets the claimed amount in
order to provide desired amount of casing support to retain the quality of the product (in Newkirk et al. [0056] e.g. retain flavor, not dried out etc.).

11. 	Regarding claim 36, Nieuwelaar, Van De et al. discloses that water is added prior to addition of structure improver ([0018], e.g. last two lines) and acid can be added in order to have desired acidic pH (0023]). It is known that the acidic buffer can be made by dissolving pH-modified salt in water ([0023]) which is within the skill of one of ordinary skill in the art and, therefore, it meets claim 36. Therefore, the combinations of the disclosure can be used to interpret that the acidic component can be added to the aqueous solution as claimed in claim 36. It is also to be noted that if the pH-buffering agent is solid, it can be added to the ingredients including water to meet claim 36.

12. 	Regarding claim 44, it is understood that 0-24 degree includes room temperature also. Even if specifically, the temperature at step 26 (a) is not mentioned by Nieuwelaar, Van De et al., therefore, it can be any temperature including room temperature also and depending on the temperature sensitivity of any component, one of ordinary skill in the art can optimize the temperature at this step which includes claimed temperature of claim 44.
Absent showing of unexpected results, the specific temperature is not considered to confer patentability to the claims. As the average temperature of the casing material component during processing step (a) of claim 26 is variable that depends on temperature sensitivity (i.e. Type) of component, solubility at a temperature etc., that can be modified, among others, by adjusting the temperature, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of temperature in Nieuwelaar, Van De et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired temperature including room temperature also (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

13.	 Regarding claim 45, Nieuwelaar, Van De et al. discloses the extruded product is sausage strand ([0028]) which is treated with a fixing bath which contain calcium chloride salt ([(0028]) to meet claim 45 (d) and followed by cutting to individual sausage product ([0029]) to meet claim 45 (e).
14.	 Claim 49 is a product by process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

15. 	Regarding claim 52, Nieuwelaar, Van De et al. discloses that the gelling agents include paste and structure improver e.g. carbohydrate, hydrocolloids proteins and
pH modifying buffer (at least in [0023], [0013] [001 7], [0018]). Therefore, the combinations can read on claim 52.

16.	 Regarding claim 54, it is to be noted that Nieuwelaar, Van De et al. also discloses that and as discussed above that the casing material components are mixed together prior to extrusion step (at least in [0018]) at a very short distance from the co- extrusion device ([0022]) and the time between mixing and co-extrusion is maximum 20 seconds ([0022]) to meet claim 26 (c) from which claim 54 depends.
It is to be noted that the difference between the disclosure by Nieuwelaar, Van De et al. and the claim limitation of claim 54 is that claim 54 recites “wherein the control unit obtains the maintains the viscoelasticity by controlling a time’.
Wittmann et al. was used for claim 26 to address control unit. As discussed for claim 26, Wittmann et al. discloses that a control unit can be attached to the apparatus system which is identical to the claimed apparatus design to perform the method steps as Claimed in claim 26 and the disclosed design of apparatus system can connect the ‘control unit’ at the desired points in order to control the ingredients flow to control and to provide the desired viscoelasticity at the moment of co-extrusion (at least in Fig 1 of Wittman et al.).
One of ordinary skill in the art would have been motivated to modify further modified Nieuwelaar, Van De et al. with the teaching of Wittman et al. to place the apparatus system with the ‘control unit’ to connect at the desired points in order to control the flow and amount of the ingredients and to provide the desired viscoelasticity at the moment of co-extrusion (at least in Fig 1 of Wittman et al.).
It is within the skill of one of ordinary skill in the art to optimize the time by using the control unit in order to get desired viscosity. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of time set by the control unit in order to obtain the desired viscoelasticity in Nieuwelaar, Van De et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired viscoelastic mixied composition which is ready for extrusion (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

17.	Regarding claims 55, 56, Nieuwelaar, Van De et al. in view of  Nielsen et al. disclose casing material components include more than one chemically active structure improver is already dissolved in water prior to addition ([0017], [0018], and [0023]).
Nieuwelaar, Van De et al.in view of Nielsen et al. are specifically silent about apparatus design to perform sequential steps of claims 55,56. 
Nielsen et al. discloses that alginate paste is made by mixing alginate with water ([0017]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nieuwelaar, Van De et al. with the teaching of Nielsen et al. to include the step of making alginate paste by mixing alginate with water ([0017]) in order to convert alginate into its paste form.
Therefore, Nieuwelaar, Van De et al. in view of Nielsen et al. disclose two mixing phases (a) alginate plus water = alginate paste (in Nielsen et al. [0017]) and alginate paste plus structure improver e.g. collagen = firmer paste ready to extrude ([0019] of Nieuwelaar, Van De et al.).
Nielsen et al. discloses that in Fig 1, the apparatus is designed with a reservoir #4 which is connected via a pump #5 to the in-line mixer #3. and another reservoir #1 is connected via a pump #2 to an inlet mixer #3, therefore, all are mixed together and #3 mixer is connected to co-extrusion head #6 ([0064] and Fig 1). Therefore, if we interpret the disclosure of Nielsen et al. it is understood that if we consider alginate paste in #4, it will be combinations of one or more alginate and thickener which may be mixed prior to the addition of water and followed by addition of water ([0017]). Therefore, calcium containing slurry ([0032], [0033]) in #1 ([0064]) can represent the third material supply as “liquid casing material” which is mixed with the first and second casing component from alginate paste #4 and mixed together in #3 mixer (Fig 1of Nielsen et al.) as claimed in claim 55. 

18.	Regarding claim 56, Nielsen et al. does not specifically mention that “wherein a fourth material supply connects to a pipe to feed water” as claimed in claim 56.
It is to be noted that this water supply through the pipe at this mixing step is merely to adjust viscosity of the mixed composition so that it can be processed through co-extruder without any clogging etc.
In this instance, as discussed for claim 26, it is also to be noted that the casing components include alginate etc., hydrocolloids ([0018], [0023]) which is disclosed by Nieuwelaar, Van De et al. ([0018], [0023]) and thickeners (in Nielsen et al. [0064]) is used as discussed above.
Therefore, ‘gelling solution’ is considered as the similar composition of disclosed, “paste’ which is used for casing composition, the difference is the term and the amount of water which makes different consistency. Therefore, it is within the skill of one of ordinary skill in the art to optimize the consistency of the gelling solution in a way so that the consistency can serve the ease of extruding without the danger of blockage or fouling of the co-extrusion device (Nieuwelaar, Van De et al. [0021]).
Therefore, it is within the skill of one of ordinary skill in the art to provide the provision to optimize the water supply in order to achieve desired consistency of the mixed composition suitable for co-extrusion.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of water in Nieuwelaar, Van De et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g.  desired consistency of the final mixed composition suitable for extrusion (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding the claim limitation “fourth material supply connects to a pipe” as claimed in claim 56, it is to be noted that according to MPEP 2144.03, it would have been obvious to one of ordinary skill in the art to consider a pipe connection to feed  water at the final mixing point #3 of Nielsen et al. (Fig 1)  which is a common system connection to provide supply with a pipe connection as is also taught by Nielsen et al. for the connection of other ingredients containing mixed composition to bring them together and mix properly (Fig 1, Nielsen et al.) and it appears that the invention would perform equally well with the fourth material supply (e.g. water supply) connection to feed water at #3 mixing point of Nielsen et al. in order to optimize the amount of water in the final mix at the step of mixer #3 (Fig 1) for desired consistency of the mixed solution. 

19. 	Claims 38, 39, 40, 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nieuwelaar, Van De et al. US 2015/0030733 in view of Nielsen et al. US 2009/0317522 in view of Wittmann US2005/0249947 and further in view of Newkirk et al. US 2005/0037129 as applied to claim 26 and further in view of Morgan et al. USPN 6089845.

20. 	Regarding claims 38, 39, Nieuwelaar, Van De et al. is silent about the measuring device to measure the components to be coextruded to make the final product having property based on the proportion of the measured amounts of the components.
Morgan et al. discloses that the extrusion apparatus can be made with the attachment of metering device #10, #14 #Fig 1, col 4 lines 5-11) in order to meter
the instruction-based information to evaluate the amount of individual ingredients to be used in making the extruded product.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nieuwelaar, Van De et al. to include the teaching of Morgan et al. to use metering device attached extruder in order to have the final product having property based on the proportion of the measured amounts of the components.
Even if the claim limitation of “and imputed to a computer-controlled system” as claimed in the amended claim 40 has not been addressed by the combinations of prior arts of record, however, it is within the skill of one of ordinary skill in the art to measure automatically and save the value as record using conventionally used computer system.

21. 	Regarding claim 40, it is to be noted that it is within the skill of one of ordinary skill in the art and one of ordinary skill in the art would use the information containing properties, which is known as instructions to use the recipe in order to make the desired consistency ‘viscous gelling solution” by measuring manually also which is simple and cost effective to meet claim 40. Even if the claim limitation of “and imputed to a computer-controlled system” as claimed in the amended claim 40 has not been addressed by the combinations of prior arts of record, however, it is within the skill of one of ordinary skill in the art to measure manually and save the value as record using conventionally used computer system.

22.	 Regarding claim 42, it is to be noted that it is within the skill of one of ordinary skill in the art and one of ordinary skill in the art would use the information containing properties which is known as instructions to use the recipe in order to make the desired consistency ‘viscous gelling solution” and therefore, it is reads on ‘pre-set recipe”.

23. 	Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nieuwelaar, Van De et al. US 2015/0030733 in view of Nielsen et al. US 2009/0317522 in view of Wittmann US2005/0249947 and further in view of Newkirk et al. US 2005/0037129 as applied to claim 26 and further in view of evidence given by McClements et al. US 2007/0104866.

24. 	Regarding claim 43, modified Nieuwelaar, Van De et al. discloses that structure improver is mechanically acting structure improver ([0019]), to meet claim 43. However, modified Nieuwelaar, Van De et al. is silent about emulsification of the mixture. It is to be noted that protein emulsifiers are collagen, vegetable protein ([0027]) e.g. including soy and alginate has an inherent emulsification property as is also evidenced by McClements et al. who discloses that protein emulsifiers are collagen, vegetable protein ([0027]) e.g. including soy and alginate is an emulsifier component (in claim 20).

25. 	Claims 46-48, 57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nieuwelaar, Van De et al. US 2015/0030733 in view of Nielsen et al. US 2009/0317522 in view of Wittmann US2005/0249947 and further in view of Newkirk et al. US 2005/0037129 as applied to claim 26 and  further in view of Weiss et al. US 2011/0038782.

26.	 Regarding claim 46, Nieuwelaar, Van De et al. discloses casing material components include more than one chemically active structure improver is already dissolved in water prior to addition ([0017], [0018], and [0023)).
Nielsen et al. discloses that alginate paste is made by mixing alginate with water ([0017]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nieuwelaar, Van De et al. with the teaching of Nielsen et al. to include the step of making alginate paste by mixing alginate with water ([0017]) in order to convert alginate into its paste form.
Therefore, Nieuwelaar, Van De et al. in view of Nielsen et al. disclose two mixing phases (a) alginate plus water = alginate paste (in Nielsen et al. [0017]) and alginate paste plus structure improver e.g. collagen = firmer paste ready to extrude ([0019] of Nieuwelaar, Van De et al.). Even if they do not specifically mention first mixing is made at a relatively low speed and second mixing is at a relatively high speed, however, it is understood that the addition of “structure improver’ makes the second mixer thicker than the first mixer. Therefore, it would have been obvious that one of ordinary skill in the art would make more aggressive second mixing compared to first mixing step by increasing the speed of mixing the components at a higher speed to meet claim 46.
Nieuwelaar, Van De et al.in view of Nielsen et al. Wittmann and Newkirk  are specifically silent about second mixing phase take place under a gas pressure of less than 0.2 bar’.
Weiss et al. discloses that mixing step can be performed using protective gas at a pressure less than 0.7 bar which helps to reduce clogging near the nozzle tip ([0020] and in claims 12-17).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nieuwelaar, Van De et al. with the teaching of Weiss et al. to include the mixing step using protective gas at a pressure less than 0.7 bar which helps to reduce clogging near the nozzle tip (in Weiss et al., [0020] and in claims 12-17).

27. 	Regarding claim 47, Nieuwelaar, Van De et al. in view of Nielsen et al. , Newkirk et al. and Weiss et al. disclose that one or more alginate containing material can be mixed in water together with (optionally) thickening agent ([0017] in Nielsen et al.) and followed by adding additional fiber material, protein, collagen etc. as structure material to make structured firm paste (in [0019] of Nieuwelaar, Van De et al.)
Therefore, claim 47 is interpreted as prior to addition of “structure improver’” which is second mixing phase, claim 47 recites first mixing step is subdivided into (a) mixing alginate in water (b) mixing (optionally) any thickener in order to have desired viscosity to two sub steps of the first mixing step. On of ordinary skill in the art would have been motivated to make two sub steps of first mixing step by including thickener in order to have desired thickness of the alginate casing paste.
Therefore, it is understood that the more the mixing steps are with the order of respective ingredients, the more the thickness i.e. viscosity is increased and therefore, one of ordinary skill in the art would use aggressive mixing compared to prior step by increasing speed of mixing compared to prior step in order to have good homogeneous mixing of the components in the casing composition to meet claim 47.

28.	 Regarding claim 48, Nieuwelaar, Van De et al. in view of Nielsen et al. , Whittmann,  Newwkirk and Weiss et al. are silent about the total processing step. However, it is within the skill of one of ordinary skill in the art to optimize the processing step(s) by optimizing the speed of mixing etc. to make viscous casing paste using the ingredients sequentially as discussed in detail above.
Absent showing of unexpected results, the specific amount of time is not considered to confer patentability to the claims. As the time (s) are variable that can be modified, among others, by adjusting the amount of ingredients, water, speed of mixing, etc. it would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of casing material per unit area in Nieuwelaar, Van De et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired thickness of the casing (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980), since it has been held that where the general conditions of the claim are
disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

29.	Regarding claim 57, Nieuwelaar, Van De et al. Nieuwelaar, Van De et al. in view of Nielsen et al. , Whittmann,  Newkirk  disclose that alginate paste is made by mixing alginate with water (in Nielsen et al. Fig 1 and [0017]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nieuwelaar, Van De et al. with the teaching of Nielsen et al. to include the step of making alginate paste by mixing alginate with water ([0017]) in order to convert alginate into its paste form.
Therefore, Nieuwelaar, Van De et al. in view of Nielsen et al. disclose two mixing phases (a) alginate plus water = alginate paste (in Nielsen et al. [0017]) and alginate paste plus structure improver e.g. collagen = firmer paste ready to extrude ([0019] of Nieuwelaar, Van De et al.).
Nielsen et al. discloses that in Fig 1, the apparatus is designed with a reservoir #4 which is connected via a pump #5 to the in-line mixer #3. and another reservoir #1 is connected via a pump #2 to an inlet mixer #3, therefore, all are mixed together and #3 mixer is connected to co-extrusion head #6 ([0064] and Fig 1). Therefore, if we interpret the disclosure of Nielsen et al. it is understood that if we consider alginate paste in #4, it will be combinations of one or more alginate and thickener which may be mixed prior to the addition of water and followed by addition of water ([0017]). Therefore, calcium containing slurry ([0032], [0033]) in #1 ([0064]) can represent the third material supply as “liquid casing material” which is mixed with the first and second casing component from alginate paste #4 and mixed together in #3 mixer (Fig 1of Nielsen et al.) as claimed in claim 57. It is understood that the first and second casing material (from #4) and a liquid casing material component (#1) being fed to the mixing unit by a pipe (Fig 1 of Nielsen et al.).
Regarding the claim limitation of “Fed in batches”, it is to be noted that the combinations of prior arts of record do not disclose “Fed in batches”. However, they do not exclude batch mixing also.  Therefore, it can be considered as preferred choice. It is to be noted that some of the ingredients are added immediately and within the short period of time between the mixing of the calcium salt into the alginate paste prior to the application to the exterior of the material (food) to be cased (at least in [0029] of Nielsen et al.). Therefore, one of ordinary skill in the art would have been motivated to perform batch feeding in order to have convenient and better controlling of the addition and mixing of all the components as final mixed solution at the specified time which is suitable and within the specified time between the mixing of the calcium salt into the alginate paste prior to the application to the exterior of the material (food) to be cased (at least in [0029] of Nielsen et al.).

30. 	Claim 53 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nieuwelaar, Van De et al. US 2015/0030733 in view of Nielsen et al. US 2009/0317522 in view of Wittmann US2005/0249947 and further in view of Newkirk et al. US 2005/0037129 as applied to claim 26 and further in view of NPL Xu Z et al. (Experimental mechanics 52: 757-769, 2012).

31. 	Regarding claim 53, Nieuwelaar, Van De et al. in view of secondary prior arts are silent about specific measuring device “Broadband viscoelastic spectroscopy” to measure viscoelasticity as claimed in claim 53.
NPL Xu Z et al. discloses that Broadband viscoelastic spectroscopy is the device which can measure viscoelasticity and this particular apparatus achieves an accurate measurement (At least in Abstract).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Nieuwelaar, Van De et al. in view of secondary prior arts to include the teaching of NPL Xu Z et al. in order to achieve an accurate measurement (At least in Abstract) of viscoelastic property of the product.

Response to arguments
32.	Applicants arguments related to Sandoval et al. have been considered. Applicants arguments and amendments overcome the rejections of record. However, Sandoval et al. is not used in this office action. Therefore, the arguments have been considered as moot. A new ground of rejection has been made in this office action. 

33.	Applicants arguments in relation to Wittmann et al. have been considered. However, as such, applicants argued that Wittmann et al. does not make up for the failure of Nieuwelaar modified by Sandoval. As because Sandoval et al. is not used, therefore, there is no further arguments addressing Wittmann et al. 
34.	Applicants arguments related to “Pick up” that no prior art alone or in combination address this issue, is responded below.
In response, it is to be noted that and as discussed above in detail, in this office action that in regards to “grammage of the external layer’, Nieuwelaar, Van De et al. does not specifically mention about the value of Grammage as claimed in claims 26-28. 
However, it is understood from applicants’ specification that grammage is the unit of expression of the mass of the external layer / unit area (in specification [0007]). Therefore, it is a form of unit expression similar to and can be correlated with the thickness as also evidenced by NPL Grammage vs mm (page 3 e.g. 1.4 mm =1,000 gsm and 3.4 mm =2,200 gsm: Although it is books having papers, however, this evidentiary prior art teaches that grammage is one of the forms to express thickness). Nieuwelaar, Van De et al. also discloses the thickness of the casing lies typically between 0.02 to 0.5 mm (Nieuwelaar, [0022]). It is within the skill of one of ordinary skill in the art to optimize the thickness as desired from the teaching of Nieuwelaar, Van De et al. correlates with the claimed grammage value as claimed in claims 26-28 to meet the presently claimed invention. As evidenced by applicants own specification that the external layer of casing is no more than 2.5% of the total weight of the food product ([0008] in specification) and if we combine the teaching of Nieuwelaar, Van De et al. also discloses the thickness of the casing lies typically between 0.02 to 0.5 mm (Nieuwelaar, Van De [0022]), it is within the skill of one of ordinary skill in the art to optimize the thickness from within the disclosed range value of thickness in a way so that the final weight can be less than or equal to 2.5% of the total weight of the food product. Examiner also considered it as Result Effective Variable and addressed it in the office action above. 

Conclusion
35. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792